AP-77,024
                                                                    COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
December 29, 2014                                               Transmitted 12/29/2014 10:17:51 AM
                                                                  Accepted 12/29/2014 10:42:07 AM
                                                                                      ABEL ACOSTA
                                      No. AP-77,024                                           CLERK
                                          IN THE
                           COURT OF CRIMINAL APPEALS OF TEXAS
                                     AT AUSTIN, TEXAS
                    _________________________________________________
                                      ALBERT LOVE,
                                                   APPELLANT
                                           V.
                                  THE STATE OF TEXAS
                      ___________________________________________
                              AN APPEAL OF A CONVICTION IN
                                 CAUSE NO. 2011-1511-C1
                         FROM THE 19TH JUDICIAL DISTRICT COURT OF
                                MCLENNAN COUNTY, TEXAS
                      ____________________________________________

                          SECOND MOTION FOR EXTENSION OF TIME

                                TO FILE THE STATE’S BRIEF
                      ____________________________________________

    ABELINO "ABEL" REYNA                        STERLING HARMON
    Criminal District Attorney                  Appellate Division Chief
    McLennan County, Texas                      State Bar No. 09019700

                                                219 North 6th Street, Suite 200
                                                Waco, Texas 76701
                                                Tel: (254) 757-5084
                                                Fax: (254) 757-5021
                                                Email:
                                         sterling.harmon@co.mclennan.tx.us
TO THE HONORABLE COURT OF CRIMINAL APPEALS


      The State of Texas, moves for an extension of Thirty Days in which

to file its Brief, pursuant to Tex. R. App. P. 10.5(b). The State’s request is

based upon the following reasonable explanation of the need for additional

time, within the personal knowledge of Sterling Harmon, the attorney

signing this motion, namely:

      The State of Texas moves this court to allow an extension of thirty

days to file its Brief. The State’s Brief is due on December 29, 2014. The

State requests that the new deadline be January 28, 2015. The State has

requested one previous sixty-day extension.

      The State’s attorney is responsible for all post-conviction matters

concerning the McLennan County Criminal District Attorney’s Office,

including appeal and writs, as well as open records and third party

discovery requests. The State’s attorney currently has ten appellate matters

in queue as well as a pending capital writ response. The McLennan

County Criminal District Attorney’s Office usually has two attorneys

assigned to appellate issues, but the other attorney has recently been on

FMLA leave.

   Appellant in the case at bar has presented eleven points of error in this

appeal of his Capital Murder conviction and sentence of death. More than

fourteen months passed from the time of conviction to the filing of

Appellant’s brief, during which time Appellant was able to evaluate the
record and develop his points for appellate review. The State’s attorney

requires additional time to properly brief the case at bar as well as to

properly address the other pending matters that require his attention. The

additional time sought is not sought frivolously or for delay, but will be of

genuine assistance in preparing the State’s brief.

      For the foregoing reasons, the State prays that the Court grant this

Motion and modify and extend the deadline for filing the State’s brief to

January 28, 2015 or that this Court grant such additional time as is just and

proper.

                                    Respectfully Submitted:
                                    ABELINO ‘ABEL’ REYNA
                                    Criminal District Attorney
                                    McLennan County, Texas

                                    //S// Sterling Harmon
                                    STERLING HARMON
                                    Appellate Division Chief
                                    219 North 6th Street, Suite 200
                                    Waco, Texas 76701
                                    Tel: (254) 757-5084
                                    Fax: (254) 757-5021
                                    Email:
                                    sterling.harmon@co.mclennan.tx.us
                                    State Bar No. 24068071
                          CERTIFICATE OF SERVICE
     I certify that I caused to be served a true and correct copy of this

motion by electronic service or email on counsel for Appellant.


DATE: 12/29/14                                  //S// STERLING HARMON
                                                STERLING HARMON